Judgment unani*875mously affirmed. Memorandum: County Court did not abuse its discretion in sentencing defendant upon his conviction of violation of probation without requiring an updated presentence investigation report (see, People v Reaves, 216 AD2d 945, lv denied 86 NY2d 801; People v Shattuck, 214 AD2d 1026, l v denied 86 NY2d 740). The sentence imposed is not unduly harsh or severe. (Appeal from Judgment of Erie County Court, Drury, J.—Violation of Probation.) Present—Green, J. P., Pine, Fallon, Doerr and Boehm, JJ.